Case 1:18-cv-00516-.]GK Document 45 Filed 10/26/18 Page 1 of 15

 

uSDC SDNY

DOCUMENT
UNITED sTATEs DISTRICT coURT §{LJECC;¢TRON‘CALLY F'LED
soUTHERN DISTRICT oF NEW YORK DATE FlL-Eb:". iv § _

 

PERSONAL BEASTIES GROUP LLC,
Plaintiff' 18-CV-516 (JGK)
- against -
OPINION AND ORDER

 

NIKE, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

Personal Beasties Group LLC, the plaintiff and owner of
U.S. Patent No. 6,769,915 (the “'915 Patent”), alleges that
Nike, Inc., the defendant, infringed its ’915 Patent. The
defendant has moved to dismiss the plaintiff's complaint under
Federal Rule of Civil Procedure 12(b)(6) for failure to state a
claim upon Which relief can be granted, arguing that the ’915
Patent is ineligible for patent protection under 35 U.S.C.
§ 101. For the reasons explained below, the defendant’s motion
is granted.

I.

In deciding a motion to dismiss pursuant to Rule 12(b)(6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff's favor.

McCarthy V. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

 

Case 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 2 of 15

to determine whether the complaint itself is legally
sufficient.” Goldman v. Belden, 754 F.Zd 1059, 1067 (2d Cir.
1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the
misconduct alleged." Ashcroft v. Igbal, 556 U.S. 662, 678
(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions." §d; When
presented with a motion to dismiss pursuant to Rule lZ(b)(€),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff's possession or that
the plaintiff knew of when bringing suit, or matters of which
judicial notice may be taken. §§e Chambers v. Time Warner, Inc.,
282 F.Bd 147, 153 (2d Cir. 2002); see also Mercator Corp. v.

Windh©rst, 159 F. Supp. 3d 463, 466-67 (S.D.N.Y. 2016).

 

Case 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 3 of 15

II.
The '915 Patent, entitled “lnteractive System for Personal
Life Patterns,” was issued to the plaintiff in hugust 2004. '915
Patent, at {45, 54, 73]. lt contains twenty-two claims,
comprised of fifteen system claims and seven dependent method

claims. Id. col. 7 l. 34 - col. 10 l. 9. The abstract describes

the invention as follows:

A user-interactive behavioral modification system
includes a base module with an input for a first set of
personal data. A feedback interface provides feedback in
response to the first data set. A main database maintains
the first data set. A main controller generates a main
output signal for causing feedback to the user according
to a predetermined set of behavioral pattern rules. The
feedback interface receives a feedback input signal and
includes a display for displaying an appearance of a
character based on the first set of personal data and in
response to the received input signal. The appearance of
the character is controlled to encourage the user to
perform desired behavioral responses according to the
behavioral pattern rules.

§d; at [57]. In other words, a user inputs information - such as
behavioral patterns, goals, and a desired rate of change - into
a handheld device. That information is maintained in a “main
database.” A “main controller” then generates a signal to send
feedback to the user according to a set of predetermined
behavioral rules. The feedback manifests as a cartoon~like
character who, based upon the user's behavior and the
predetermined rules, responds accordingly. For example, the

character appears in an encouraging pose when the user engages

 

Case 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 4 of 15

in behavior in line with the user's goals. §ee id; fig. 7, 36a.
The ’915 Patent application states that this system and method
is unlike other computer-aided life-management tools because it
“more deeply engag[es] user interaction”; while other tools are
passive, depending upon a user's commitment to interact with
them, the claimed invention actively interacts with the user.
§d; col. 1 ll. 20»38. Put simply, the ’915 Patent claims an
invention that collects information, analyses that information,
and then displays the result of the analysis by using a
character. The plaintiff alleges that the defendant infringed
this patent.
The defendant moves to dismiss the complaint, arguing that
the '915 Patent is ineligible for patent protection under 35
U.S.C. § 101 as an abstract idea.
III.
A.
Before conducting a 35 U.S.C. § 101 analysisr it is
necessary to determine the scope of the '915 Patent claims to be

assessed. The defendant argues that Claim 11 is representative of

M____H___H____i___r___r»_-e“--

1 Claim l provides:

A user-interactive behavioral modification systan for modifying
undesired behavioral patterns comprising:

an input means for inputting a first Set of personal data by a
user into a base module; the base module further including at
least one feedback interface means for providing a feedback to
the user in response to the first Set of personal data;

4

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 5 of 15

all twenty"two claims. The plaintiff responds that the dependent
claims add additional, patentably distinct limitations.
Particularly, the plaintiff points to Claims 7, 10, and 12.2

Addressing each asserted claim in a § 101 analysis is
unnecessary when the claims are “substantially similar and
linked to the same abstract idea." Content Extraction &

ansmission LLC v. Wells Fargo Bank, Nat‘l Ass’n, 776 F.3d

Tr

1343, 1348 (Fed. Cir. 2014) (internal quotation marks omitted).
Such is the case here. Claims 7 and 10 add only the existence of
an alert system and the selection of a predetermined set of

rules, respectively. These additions are intimately linked to

_l__l__i__l__l______l__l
a main database component separated from the base module
operative to maintain at least the first set of personal data
entered into the base module;

a main controller unit operatively coupled to at least the main
database component for generating a main output signal for
causing feedback to the user according to a predetermined set of
behavioral pattern rules adapted for the user;

a feedback signal is communicated to the feedback interface; the
feedback interface means further includes a display unit for
displaying an appearance of a character having different
appearances based on the first set of personal data and in
response to the input signal;

whereby the appearance of the character is controlled to encourage
the user to perform desired behavioral responses according to the
behavioral pattern rules.

’915 Patent col. 7 ll. 34-56.

2 Claim 7 providesr “The system of claim 1 wherein the feedback
interface means further includes an alert system for alerting the user to an
occurrence of an undesired behavioral pattern." ’915 Patent col. 8 ll. 11»13.

Claim 10 provides, “The system of claim 1 wherein the predetermined set
of behavioral pattern rules is selected to assist the user in enforcing
occurrences of desired behaviors.” Id. col. 8 ll. 21~23.

Claim 12 is a method claim that substantively mirrors Claim 1. See id.
col. 8 ll. 27-50.

 

Casme 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 6 of 15

the abstract idea of modifying undesirable behavioral patterns
in the manner described in Claim 1. Claim 12 is a method claim
that substantively replicates Claim 1. Where, as here, the
system and method claims “are grounded by the same meaningful
limitations," they “will generally rise and fall together.”

GmbH v. Guidewire Software, lnc., 728

Accenture Glob. Servs.,

F.3d 1336, 1341 (Fed. Cir. 2013); see Alice Corp. Pty. v. CLS
Bank lnt‘l, 134 S. Ct. 2347, 2360 (2014) {refusing to
distinguish between “method claims recit[ing] the abstract idea
implemented on a generic computer" and “system claims recit{ing]
a handful of generic computer components configured to implement
the same idea”). Thus, none of the claims that the plaintiff
identified are patently distinctive. Nor are the other dependent
claims not specifically mentioned by the plaintiff. Therefore,
it is appropriate to proceed with the § 101 analysis treating
Claim 1 as representative of all the '915 Patent’s claims.

B.

Patent eligibility, a question of law often involving
subsidiary factual questions, can be decided on a motion to
dismiss fwhen there are no factual allegations that, taken as
true, prevent resolving the eligibility question as a matter of

1 . v. Green Shades Software, Inc., 882

law.”3 Aatrix Software, nc

H

3 The plaintiff argues that Claim 1 of the '915 Patent carries a
presumption of validity under 35 U.S.C. § 282(a). Therefore, the plaintiff
asserts, the defendant bears the burden of proving the Patent's invalidity by

6

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 7 of 15

F.3d 1121, 1125, 1128 (Fed. Cir. 2018); see Cleveland Clinic

ound. v. True Health Diagnostics LLC, 859 F.Bd 1352, 1360 (Fed.

W
Cir. 2017) (collecting cases affirming § 101 rejections at the

motion to dismiss stage), cert. denied, 138 S. Ct. 2621 (2018);

antum Stream lnc. v. Charter Commc'ns, lnc., 309 F. Supp. 3d

Qu

171, 189 (S.D.N.Y. 2018) (dismissing the plaintiff’s complaint
because the three patents allegedly infringed were patent
ineligible under § 101). Under 35 U.S.C. § 101, anyone who
“invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful
improvement thereof, may obtain a patent therefor.” But patent
protection does not extend to “[l]aws of nature, natural

phenomena, and abstract ideas.” Alice, 134 S. Ct. at 2354.

__F___r,_f______-#_r

clear and convincing evidence. §§e Microsoft Corp. v. 141 Ltd. P'ship, 564
U.S. 91, 95 {2011). The defendant contends that the presumption of validity
does not apply to § 101 inquiries. §ee Ultramercial, lnc. v. Hulu, LLC, 772
F.3d 709, 720~21 (Fed. Cir. 2014} {Mayer, J., concurring) (“Although the
Supreme Court has taken up several section 101 cases in recent yearsr it has
never mentioned - much less applied - any presumption of eligibility. The
reasonable inferencer therefore, is that while a presumption of validity
attaches in many contextsr no equivalent presumption of eligibility applies
in the section 101 calculus.” (citation omitted)). Cases in this District
disagree on whether to apply a presumption of validity in a § 101 dispute.
Compare Gust, Inc. v. Alphacap Ventures, LLC, No. 15cv6192, 2017 WL 2875642,
at *4 n.4 (S.D.N.Y. July 6, 2017) (“There is no basis in the law to find that
a presumption of eligibility attends the Section 101 inquiry.”), with
Kickstarter, lnc. v. Fan Funded, LLC, No. 11cv6909, 2015 WL 3947178, at *l
n.3 (S.D.N.Y. June 29, 2015) (stating, in the context of a § 101 inguiry,
that “each claim contained in the [defendants’ patent] is presumptively
valid”), aff'd} 654 F. App'x 481 (Fed. Cir. 2016). The result reached in this
case is the same whether or not Claim 1 is presumed validr and therefore the

Court does not need to resolve this issue.

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 8 of 15

The two»step test described by the Supreme Court in slips
guides the § 101 inquiry. First, a court must “determine whether
the claim[] at issue [is] directed to one of those patent-
ineligible concepts" noted above. ldé at 2355. In this “firstF
stage filter,” the court looks at the character of the claim as
a whole, evaluating its “basic thrust.” Elec. Power Grp., LLC v.
Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016); Bascom Glob.
Internet Servs., lnc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348
(Fed. Cir. 2016). But the court must avoid oversimplifying the
claim because, at some level of abstraction, all inventions can
be reduced to patent-ineligible concepts. §ee In re TLI Commc'ns
LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016).

If the claim at issue embodies a patent-ineligible concept,
the court moves to §lige's second step, where the court
considers the claim’s elements “both individually and ‘as an
ordered combination' to determine whether the additional
elements ‘transform the nature of the claim' into a patent-
eligible application." §lige, 134 S. Ct. at 2355 (guoting gayg
Collaborative Servs. v. Prometheus Labs., lnc., 566 U.S. 66, 78-
79 (2012)). In this “more precis[e]" inquiry, the court searches
for an “‘inventive concept' in the application of the ineligible
matter to which . . . the claim is directed." Elec. Power, 830
F.3d at 1353. An inventive concept exists when an “element or

combination of elements . . . ‘sufficient[ly] . . . ensure[s]

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 9 of 15

that the patent in practice amounts to significantly more than a
patent upon the [ineligible concept] itself.’” §lige, 134 S. Ct.
at 2355 (final alteration in original) (quoting mayg, 566 U.S.
at 73).

l.

The defendant argues that Claim 1 boils down to a system
for (1) collecting information, (2) analyzing information, and
(3) providing feedback based on predetermined rules. As such,
the defendant maintains, it is patent ineligible under alige
step one as an abstract idea. The plaintiff responds that Claim
1 is not a mere abstract idea because its limitations are
directed toward helping users commit to improving their
behavior. To distinguish its system from an abstract idea, the
plaintiff specifically notes the system's use of a character who
changes appearance based on the user's inputs and on the
information subsequently collected and analyzed by the system. h
cartoon character with a happy face will signify that goals are
being met.

An invention that selects and then collects information,
analyzes that information “by steps people go through in their
minds[] or by mathematical algorithms,” and then presents the
results of the analysis, without more, is unpatentable as an
abstract idea. Elec. Power, 830 F.3d at 1353-54; see Content

Extraction, 776 F.3d at 1347 (“The concept of data collection,

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 10 of 15

recognition, and storage is undisputedly well-known. Indeed,
humans have always performed these functions."). To be more than
an abstract idea, the invention must contain a “particular
assertedly inventive technology for performing those functions.”
Elec. Power, 830 F.3d at 1354. Merely “limiting [an abstract
ideal to a particular field of use or technological environment"
does not render it nonabstract. Intellectual Ventures l LLC v.
Capital One Bank (USA), 792 F,3d 1363, 1366 (Fed. Cir. 2015).

The system described in Claim 1 follows exactly the
unpatentable process described above: it collects, analyzes, and
then displays information. That the system’s limitations arer
directed to helping users improve their behavior does not render
it nonabstract. The system's purpose of improving behavior
merely influences the Eyp§ of information that is used by the
system. For example, a user might input - and the system might
collect, analyze, and display - information related to smoking
or weight loss. But limiting the information used by a system to
a particular type does not make an abstract system any less
abstract. Elec. Power, 830 F.3d at 1353.

Moreover, Claim 1's functions reflect those performed by a
doctor or a coach - receiving information about a patient's or
client’s goals, observing and noting whether or not the patient
or client behaves in furtherance of those goals, and then

addressing the patient or client accordingly. Technological

10

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 11 of 15

inventions performing a series of steps that could be performed
by humans are generally considered abstract ideas. §ee Mortg.
Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314,
1324 (Fed. Cir. 2016) (stating that certain claims were directed
to an abstract idea because “[t}he series of steps covered by
the asserted claims . . . could all be performed by humans
without a computer"). The system in Claim 1 does nothing more
than “implement an old practice in a new environment.” §e§
Fairwarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1094
(Fed. Cir. 2016).

Using a cartoon-like character “that engages with the user
and helps encourage (or discourage) him or her {regarding}
specific behaviors," Opp’n at 13, also does not make Claim 1
nonabstract. The character is a means to display the result of
the system's data analysis. lt thus does not fundamentally
change Claim 1's abstract process. Moreover, the character does
not constitute a “particular assertedly inventive technology”
for displaying information. §ee Elec. Power, 830 F.3d at 1354.
The_character simply anthropomorphizes information; it is a
substitute for displaying the words “good job,” for instance.
This substitution, which according to the plaintiff makes its
invention interactive, does not pass muster under Alice's first

tellectual Ventures 1 LLC v. Capital One Fin. Corp.,

step. Cf. In

850 F.3d 1332r 1339-40 (Fed. Cir. 2017) (holding to be abstract

11

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 12 of 15

an invention that created data structures that made compatible
otherwise incompatible specialized computer language documents,
and then displayed them in a way that allowed users to make
modifications); Fitbit Inc. v. AliphCom, No. 16cv118, 2017 WL
819235, at *14 (N.D. Cal. Mar. 2, 2017} (characterizing as
abstract the claimed improvement of displaying fitness~tracking
data in a manner that “ensures that a user will receive the
[data] at the time he will be able to view and comprehend it”).
2.

As to hli§§’s second step, the defendant reiterates that
Claim 1 is “directed to the general functions of collecting and
analyzing data and issuing notifications,” and adds that the
components recited in the claim were well-known in the art and
that the claim's elements are ordered in a conventional manner.
Def.'s Mem. at 14-15. In response, the plaintiff again
emphasizes its system's use of a character; By including a
character that changes appearance to encourage or discourage the
user according to the user's goals and behavior, the plaintiff
claims to have improved the technological process underlying
other, more passive computer-based life-management tools. The
plaintiff therefore contends that the '915 Patent contains a
concept sufficiently inventive to render it patent eligible.

With respect to improving an existing technological

practice, the plaintiff asserts that its invention is analogous

12

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 13 of 15

to the invention found patentable in McRO, Inc. v. Bandai Namco
Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). The
invention at issue in MQ§Q was directed to a specific
improvement in computer animation - it synchronized animated
facial expressions and mouth movements in a manner that differed
from the way in which human animators accomplished the same
task. §d; at 1303-06. Using a combined order of specific rules,
the invention automated via computer an animation practice
previously “driven by [animators'} subjective determinations
rather than specific, limited mathematical rules.” 1§; at 1314.
The M§BQ invention thus did not transpose an old practice into a
new environment, but used claimed rules to improve an existing
technological process. ld;

In this case, using a character to display information
plainly does not constitute a specific improvement to an
existing technological process. The process of collecting,
analyzing, and then displaying information is unchanged.
Further, the character does not improve upon the display step; a
coach, for example, would similarly encourage or discourage a
client according to the client's goals and behavior. The
plaintiff cannot claim a system for modifying behavior that
differs from the way in which humans have carried out the task.

McRO is thus distinguishable from this case.

 

13

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 14 of 15

Moreover, although “an inventive concept can be found in
the non-conventional and non-generic arrangement of known,
conventional [elements},” e;g;, Bascom, 827 F.3d at 1350, Claim
1's abstract elements are ordered in a generic and conventional
pattern - a user inputs information, the system collects and
analyzes other relevant information, and then the system
displays through a character the result of its analysis. §ee
Fitbit, 2017 WL 819235 at *17 (stating that certain claims were
generically arranged because they “follow[ed] a conventional
order of how data is usually analyzed: data is first received,
then processed, then compared against a condition, and the
notification is triggered when the condition is met”). ln
addition, Claim 1 recites only generic computer parts used to
carry out this process. §§§V§li§e, 134 S. Ct. at 2357 (holding
that “generic computer implementation[] fail[ed] to transform
fan] abstract idea into a patent-eligible invention”).

In sum, the ’915 Patent contains no inventive concept. Its
combination of elements does not “ensure that the patent in
practice amounts to significantly more than” its underlying
abstract idea. §ee id; at 2355. Because the '915 Patent fails
both steps of §lige's eligibility test, it is patent ineligible

under 35 U.S.C. § lOl.

14

 

CaSe 1:18-cv-OO516-.]GK Document 45 Filed 10/26/18 Page 15 of 15

CONCLUSION
The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendant’s motion to dismiss the plaintiff's
complaint is granted. The plaintiff's complaint is therefore
dismissed with prejudice.

SO ORDERED.

Dated: New York, New York

 

October 25, 2018

John G. Koeltl

United States District Judge

15

 

 

